FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                    March 23, 2018
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
SHUN BIRCH,

      Plaintiff - Appellant,

v.                                                    No. 17-3221
                                          (D.C. No. 5:17-CV-03028-SAC-DJW)
SPRINT/NEXTEL CORPORATION;                             (D. Kans.)
SPRINT NEXTEL COMPANY, LP;
SPRINT COMMUNICATIONS
COMPANY, LP; SPRINT
SPECTRUM, LP,

      Defendants - Appellees.

                        _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      This is an action under 42 U.S.C. § 1983, which grew out of a

criminal investigation that resulted in Mr. Shun Birch’s conviction for


*
      We conclude that oral argument would not materially help us to
decide this appeal. As a result, we are deciding the appeal based on Mr.
Birch’s appeal brief and the record. See Fed. R. App. P. 34(a)(2); 10th Cir.
R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
first-degree murder and conspiracy. Mr. Birch sued his cell-service

provider, Sprint/Nextel Corp., for failing to provide the government with

potentially exculpatory data in response to a subpoena. Sprint obtained

dismissal based on timeliness and failure to state a valid claim.

     In reviewing the dismissal, we engage in de novo review. Childs v.

Miller, 713 F.3d 1262, 1264 (10th Cir. 2013). Exercising de novo review,

we conclude that the suit was untimely.

     On timeliness, the district court reasoned that

          a two-year period of limitations exists,

          Mr. Birch admittedly learned by 2014 what Sprint had done,
           requiring suit by 2016 at the latest, and

          Mr. Birch waited until 2017 to sue. 1

     On appeal, Mr. Birch contends that a four-year period of limitations

exists under 28 U.S.C. § 1658(a). But we have held that § 1658 does not

apply to § 1983 actions. Laurino v. Tate, 220 F.3d 1213, 1217-18 (10th




1
      For failure to state a valid claim, the district court reasoned that
§ 1983 did not apply based on the failure to adequately allege facts
reflecting concerted actions between Sprint and the State, the failure to
allege a mens rea greater than negligence, and the absence of civil liability
under 18 U.S.C. § 2703(e). We need not address this reasoning because we
conclude that the action was untimely.

                                     -2-
Cir. 2000). Mr. Birch has not provided any other reason to question the

district court’s disposition on timeliness. Thus, we affirm the dismissal. 2

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




2
      We grant Mr. Birch’s request for leave to proceed in forma pauperis.

                                      -3-